Citation Nr: 1222218	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310 (service connection for cause of the Veteran's death).

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the issue as characterized by the RO and certified to the Board was entitlement to service connection for the cause of the Veteran's death.  In her June 2008 claim the appellant stated that she was claiming DIC.  She noted that the Veteran was in receipt of 100 percent disability benefits at the time of his death.  The August 2008 rating decision adjudicated the issue of entitlement to service connection for the cause of the Veteran's death (i.e, entitlement to DIC under 38 U.S.C.A. § 1310).  In her notice of disagreement, the appellant stated that she did not agree with the decision that denied her claim for DIC and service connection for the cause of death.  In the February 2009 statement of the case, the RO in its reasons and bases discussed the fact that the Veteran was not in receipt of a total evaluation for 10 years prior to his death in its denial of DIC.  In her April 2009 VA Form 9, the appellant specified that she continued to disagree with the decision that denied her claim for DIC and service connection for the cause of death.  In an attached statement, the appellant's representative indicated that she disagreed with the denial of DIC and service connection for the cause of death.  

Therefore, although the issue certified to the Board was identified as service connection for the cause of the Veteran's death, it is clear that the appellant also seeks DIC pursuant to 38 U.S.C.A. § 1318.  Furthermore, this theory of entitlement to DIC was included in the statement of the case, and the appellant clearly included it in her substantive appeal.  As such, the issues have been recharacterized to include entitlement to DIC under both 38 U.S.C.A. §§ 1310 and 1318.

The issue of entitlement to DIC under 38 U.S.C.A. § 1310 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008.

2.  At the time of his death, service connection was in effect for  posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; bilateral hearing loss disability, evaluated as 30 percent disabling; petit mal epilepsy, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU) effective May 20, 2002.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 20.1106 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

With regards to the appellant's 38 U.S.C.A. § 1318  claim, the Court has held that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As explained below, there is no reasonable possibility that any additional assistance would aid the appellant in substantiating her claim for DIC benefits under 38 U.S.C.A. § 1318. 

Analysis

When a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318 . 

Even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999. 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308  but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22. 

The Board notes that there have been a number of court decisions in recent years that have resulted in some confusion in the processing of claims for DIC under 38 U.S.C.A. § 1318.  Clarification has been provided by two recent decisions from the United States Court of Appeals for the Federal Circuit (Federal Circuit).  However, a discussion of the evolution of the handling of such claims is pertinent to the understanding of why this claim must now be denied. 

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the U.S. Court of Appeals for Veterans Claims found that a surviving spouse can attempt to demonstrate that the Veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the Veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the Veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999). 

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (Veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106 , did permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute. 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106  to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased Veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002). 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318  should be interpreted in the same way and that 38 C.F.R. § 3.22  provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the Veteran's survivor, i.e., claims where no claim had been filed during the Veteran's life or the claim had been denied and was not subject to reopening- "hypothetical entitlement" claims.  Id. at 1379-80. 

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008). 

At the time of his death in June 2008, the Veteran was in receipt of a total evaluation.  However, that rating dated from May 20, 2002.  38 U.S.C.A. § 1318  requires that the decedent have had disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death in order for its benefits to be warranted.  The Board finds that the Veteran was not in receipt of or entitled to receive compensation at the time of death for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 

In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318  must be denied because the Veteran did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death. 


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the Veteran's PTSD caused or aggravated his heart disease and hypertension, and that those diseases played a material role in his death.  As noted, at the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 50 percent disabling; bilateral hearing loss disability, evaluated as 30 percent disabling; petit mal epilepsy, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU).

The certificate of death notes that the Veteran died on June [redacted], 2008.  The immediate cause of death was noted as far advanced carcinoma of the pancreas with abdominal metastasis.  The certifying physician noted that the approximate interval between onset and death was since 2006.  He also indicated that other significant conditions contributing to death but not resulting in the underlying cause of death were chronic congestive heart failure, status post coronary artery bypass, type II diabetes, atherosclerotic heart disease, and chronic renal failure.  An autopsy was not performed.  

In July 2008 the appellant stated that there was no additional medical evidence available to support her claim.  

In her April 2009 substantive appeal, the appellant argued that her husband's service-connected PTSD contributed to the cause and development of his heart condition that led to his death.  She noted that, according to research she had found, it was believed that chronic stress and tension such as caused by PTSD had been shown to have caused heart conditions to deteriorate more quickly.

With her substantive appeal, the appellant submitted an article entitled "Post-Traumatic Stress Disorder May Result In Heart Disease,"  apparently released by the Center for the Advancement of Health in 1999.  Therein, the authors stated that combat veterans with PSTD appeared to be at higher risk for coronary artery disease.  On researcher was quoted as stating "We believe that this research suggests a clear, definitive linkage between exposure to severe stress and the onset of coronary heart disease in humans."  

In a May 2012 brief, the appellant's representative pointed to a similar but unrelated case in which a physician had concluded that it was at least as likely as not that a Veteran's fatal coronary artery disease was aggravated by his PTSD, and that it was clear that that particular Veteran's PTSD played a significant role in the development of his cardiovascular disease.  The representative noted that the physician had concluded that the Veteran's fatal myocardial infarction was in part aggravated by his PTSD.  The representative requested that VA obtain an expert medical opinion in the instant case.  

The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The Court has held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  

In this case, the Board finds that the standards set forth in McLendon have been satisfied.  In that regard, the Veteran was in receipt of service connection for PTSD when he died, and the appellant has submitted treatise evidence suggesting that PTSD was associated with the heart disease which was noted on his death certificate.  As such, an opinion must be sought to determine whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.

In light of the above discussion, the Board has determined that additional development is warranted.  Accordingly, the case is remanded for the following actions: 

1.  Forward the claims file to a VA medical provider with the appropriate expertise to address the question of whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  The examiner should be directed to review the Veteran's history as set forth in the medical and lay evidence of record.

Following review of the claims file, the medical provider should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's PTSD (or any other service-connected disability) either caused or contributed substantially or materially to the Veteran's death.  

If the above inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

The complete rationale for all opinions expressed should be provided in the medical provider's report, to include reference to pertinent evidence where appropriate.  If the provider determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the file review ordered above, review the provider's report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


